DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to amendment filed on September 6, 2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by William-Duncan (PCT/GB2014/050945, US 2017/0245374, relied upon for the rejection, submitted by the applicant).
Regarding claim 1, William-Duncan, figure 1, discloses a ceramic substrate (paragraph 0070) comprising: an electrode (2) on an electronic component mounting surface (see figure), a resist (4) dividing the electrode into first and second electrode pieces (one on the right and one on the left in the figure, where the components are connected) by extending across the electrode, the resist being is disposed on the electronic component mounting surface (see figure, the resist disposed on the components, on the electrode, as well as on the surface), and a first electronic component mounted on the first electrode piece, and a second electronic component mounted on the second electrode piece (see figure). 

Regarding claim 2, William-Duncan further discloses wherein two of the electrode pieces are connected to each other by at least one portion of the electrode that is concealed under the resist (see figure). 

Regarding claim 3, William-Duncan further discloses wherein no interelectrode wire is exposed on the electronic component mounting surface (see figure).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim Rejections - 35 USC § 103
Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiba (US 2002/0015293)
Regarding claim 1, Akiba, figure 1, discloses a ceramic substrate comprising: an electrode (11-1) on an electronic component mounting surface (supper surface of the board, see figure); a resist (the layer above signal layer S1, dividing the electrode 11-1, the resist layer not identified, but can be seen in the figure) dividing the electrode into first and second electrode pieces by extending across the electrode (see figure), the resist being disposed on the electronic component mounting surface (see figure, the resist layer above the signal layer S1, on the upper side); and a first electronic component mounted on the first electrode piece, and a second electronic component mounted on the second electrode piece ( component 7, and component 8, see figure).
Though, Akiba, does not describe the detail of the dielectric layer being a ceramic, describe the dielectric material as glass ceramic (paragraph 0032).
Additionally, ceramic substrate for a printed circuit board with higher thermal conductivity and strength is old and known in art. Further, it has been held to be within the general skill of a worker in the art in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to provide the substrate of Akiba, formed of ceramic, in order to have desired insulating properties, and better heat conductivity.

Regarding claim 2, the modified substrate of Akiba further discloses wherein two of the electrode pieces are connected to each other by at least one portion of the electrode that is concealed under the resist (see figure).  

Regarding claim 3, the modified substrate of Akiba further discloses
wherein no interelectrode wire is exposed on the electronic component mounting surface (see figure).  

Claim(s) 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Urakawa (US 2003/0011999, submitted by the applicant) in view of Nakatani (US 2004/0227258).
Regarding claim 1, Urakawa, figure 1, discloses a ceramic substrate (1) comprising: an electrode (4) on an electronic component mounting surface (see figure), a resist (8) dividing the electrode into first (7) and a second electrode (not labeled, the opposite of the first electrode 7) pieces (see figure, one electrode “7” on one end, and the other electrode on the other end, not identified) by extending across the electrode, the resist  being disposed on the electronic component mounting surface (see figure), and a first electronic component (11) mounted on the first electrode piece.
Urakawa does not disclose second electronic component mounted on the second electrode. 
Nakatani, figure 3, discloses a substrate with components (212), and (211) on a surface of the substrate with an electrode divided into two electrodes (the electrode not labeled).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of effective filing date of the application to mount more than one component on the surface board, as taught by Nakatani, in order to increase the component density in order to have desired electrical performance. 

Regarding claim 2, the modified substrate of Urakawa further discloses wherein two of the electrode pieces are connected to each other by at least one portion of the electrode that is concealed under the resist (see figure). 

Regarding claim 3, the modified substrate of Urakawa further discloses wherein no interelectrode wire is exposed on the electronic component mounting surface (see figure).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, applicant argues about the previous with the prior art to William-Duncan, that William-Duncan Fig. 1 illustrates that conformal coating 4 covers conductive tracks 2. However, William-Duncan is silent as to the width dimensions of conformal coating 4 and conductive tracks 2. Thus, William-Duncan fails to teach or suggest that each of the two electrodes has a greater width than the interelectrode wire across which a resist extends, as recited in claim 1.
This is not found to be persuasive. 
However, no such limitations are recited in the claims. Also, it can be seen from the figure, as generally known in the art,  that only connection portions are exposed for necessary interconnection, and remaining surface area of the surface, including that of the conductor, covered with the resist, to protect the surface from environmental damage, as well as, possible short circuiting with adjacent conductor.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Iguchi (US 2002/0176236), figure 1, discloses a substrate with an electrode (80) on the surface of the substrate including a first component on one end of the electrode and a second electrode on the other end of the electrode. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHWARBHAI B PATEL whose telephone number is (571)272-1933. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571 272 2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISHWARBHAI B PATEL/           Primary Examiner, Art Unit 2847 
                                                                                                                                                                                            November 14, 2022